Title: To George Washington from Henry Laurens, 7 November 1777
From: Laurens, Henry
To: Washington, George



Sir—
York Town [Pa.] 7th Novem: 1777.

I had the honour of writing to you the 4th & 5th by the conveyance of the Express Wm Jones since which Your Excellency’s dispatch under the 1st & 3d Currt with several inclosed papers reached me, were immediately Reported to Congress & Committed to the Board of War.
My present duty is to forward the following recited Minutes & Resolves.

Of the 1st Inst: for observing the 18th December next as a day of general Thanksgiving to Almighty God.
6th Inst. directing Your Excellency to settle the Ranks of Officers of Cavalry & to Issue their Commissions.
of the 24th & 31st July—25 November—12th & 27th December 1776—1st & 14 January 1777. relative to the Horse.
to these I beg leave to refer & remain with great regard & Esteem sir Your Excellency’s Most obedient servant

Henry Laurens Presidt in Cong:


P.S. the Secretary this moment sent in a Resolve of Congress of this day—on General’s Mifflin’s Resignation & the appointment of a Board of War which will go inclosed with the papers above mentioned.

